Exhibit 10.2

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 406 under the Securities Act of 1933, and Rule 24b-2,
under the Securities Exchange Act of 1934. Redacted portions of this exhibit are
marked by an ***.

PROFESSIONAL LIABILITY QUOTA SHARE AGREEMENT

TABLE OF CONTENTS

 

ARTICLE

       PAGE   Preamble    1

1

  Business Covered    2

2

  Exclusions    2-3

3

  Premiums and Ceding Allowance    3

4

  Term    3

5

  Termination    3-4

6

  Special Termination    4

7

  Territory    5

8

  Reports and Remittances    5

9

  Notice of Loss and Loss Settlements    5-6

10

  Extra Contractual Obligations/Excess of Policy Limits    6-7

11

  Loss Adjustment Expenses    7

12

  Unallocated Loss Adjustment Expenses    8

13

  Follow The Fortunes    8

14

  Premium Trust Account    8-10

15

  Reinsurer Reports    11

16

  Excluded Risks Inadvertently Bound    11

17

  Special Acceptance    12

18

  Access to Records    12

19

  Offset    12

20

  No Third Party Rights    12

21

  Indemnification and Errors and Omissions    12-13

22

  Confidentiality    13-14

23

  Insolvency    14-15

24

  Arbitration    15-16

25

  Service of Suit    16-17

26

  Governing Law    17

27

  Entire Agreement; Modification    17

28

  Severability    17

29

  Federal Excise Tax    18

30

  Execution in Counterpart    19



--------------------------------------------------------------------------------

PROFESSIONAL LIABILITY QUOTA SHARE AGREEMENT

(the “Agreement”)

issued to

The North River Insurance Company

United States Fire Insurance Company

Crum & Forster Indemnity Company

Crum and Forster Insurance Company

Crum & Forster Specialty Insurance Company

(collectively, the “Company”)

by

AmerInst Insurance Company Limited

Hamilton Bermuda

(the “Reinsurer”)

Wherever the word “Company” is used in this Agreement, such term shall be held
to include any and/or all of its subsidiaries and affiliated companies, and any
and all insurance companies which are now or hereafter may be under the same
ownership or management as of the Company, provided that notice be given to the
Reinsurer within 45 days of such acquisition of any such subsidiary companies
that may hereafter come under the management of the Company, with full
particulars as to how such acquisition is likely to affect this Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE 1

BUSINESS COVERED

The Company agrees to cede, and the Reinsurer agrees to accept as reinsurance a
fifty percent (50%) quota share of the liability of the company under any and
all binders, policies and contracts of insurance (hereinafter referred to as
“policies”) incepting, renewing or having an anniversary date during the term of
this Agreement written by AmerInst Professional Services, Limited on behalf of
the Company and classified by the Company as Accountants Professional Liability
and Attorneys or Lawyers Professional Liability, subject to the exclusions,
limitations and conditions herein.

Cessions to this Agreement are subject to all terms, conditions and warranties
as the original policies.

The maximum policy period of the business protected by this Agreement is 12
months plus odd time, not to exceed 18 months in all, plus any extended
reporting or discovery period not to exceed 72 months or as required by statute
or regulation.

Notwithstanding the agreement of the Company to cede a quota share of 50% to the
Reinsurer hereunder, the Company shall have the right to reduce quota share
cessions to the Reinsurer, in the event that amount of premium assumed by the
Reinsurer under this Agreement and all other agreements and policies
underwritten by the Reinsurer for the prior four trailing quarters shall exceed
twice the amount of the Reinsurer’s policyholders’ surplus as reflected in its
latest filed quarterly financial statement, or the Company believes that such
ratio will be exceeded in the following quarter. In such case, the Company will
have the option to reduce the premium ceded to this Agreement to an amount of
that is sufficient to reduce the ratio to within the limitation set forth above.

ARTICLE 2

EXCLUSIONS

This Agreement does not cover:

 

1. Assumed reinsurance, other than intercompany reinsurance.

 

2. Loss or liability excluded by the Pools, Associations, Syndicates Clause
attached hereto.

 

3. Loss or liability excluded by the Nuclear Incident Exclusion Clause attached
hereto.

 

4.

Any and all liability of the Company arising, by contract, operation of law, or
otherwise from its participation or membership whether voluntary, in any
insolvency fund. “Insolvency Fund” includes any guaranty fund, insolvency fund,
plan, pool association, fund or other arrangement, howsoever denominated,
established or governed, which provides for any assessment of or payment or
assumption by the Company of part or all

 

2



--------------------------------------------------------------------------------

 

of any claim, debt, charge, fee, or other obligation of an insurer, or its
successors or assigns which has been declared by any competent authority to be
insolvent, or which is otherwise deemed unable to meet any claim, debt, charge,
fee or other obligation in whole or in part.

ARTICLE 3

PREMIUMS AND CEDING ALLOWANCE

The Company shall pay the Reinsurer on Policies ceded hereunder fifty percent
(50%) of the original Gross Net Written Premium.

Reinsurer shall allow the Company a ceding allowance of *** of original gross
net written premium, plus an additional provisional ceding allowance of ***, for
charges incurred with respect to premium taxes, residual market charges,
guaranty funds, pool assessments and the like. The *** provisional allowance
will be trued up periodically to reflect actual charges.

Original Gross Net Written Premium shall mean gross written premiums, less
return premiums and cancellations, less costs of reinsurance, if any, inuring to
the benefit of this Agreement.

ARTICLE 4

TERM

This is a continuous Agreement commencing September 25, 2009, at 12:01 a.m.
Eastern Time, until terminated pursuant to the provisions of Article 5 or
Article 6.

ARTICLE 5

TERMINATION

Any party to this Agreement may terminate it for any reason on not less than 120
days’ prior written notice.

This Agreement shall remain in full force and effect with respect to all risks
ceded hereunder prior to the effective date of termination until natural expiry,
cancellation or next anniversary date, or to the end of an extended reporting
period on Policies providing such coverage.

Upon termination of this Agreement pursuant to this Article 5 or Article 6, the
Company may at its sole option, elect to terminate on a run-off or cut-off
basis, and shall provide written notice of its election to the Reinsurer within
30 days of the effective date of termination.

If the Company elects termination on a cut-off basis, it shall prepare a
statement for the Reinsurer of the unearned premium at termination, and the
Reinsurer shall return to the Company such unearned premium less any ceding
allowance within 30 days of receipt of such statement. The Reinsurer shall not
be liable for any claims first made and reported after the

 

3



--------------------------------------------------------------------------------

effective date of termination, except for claims first made against the original
insured or reported to the Company during an extended reporting period which
commenced before the termination date on a Policy for which the Reinsurer is due
or has received its proportionate share of the extended reporting period
premium, and such Policy provides that the extended reporting period premium is
fully earned at inception of the extended reporting period.

ARTICLE 6

SPECIAL TERMINATION

The Company at its sole option shall have the right to terminate the Reinsurer’s
participation immediately in the event:

 

1. The Reinsurer ceases underwriting operations.

 

2. The Reinsurer retrocedes any portion of any risk assumed herein without the
Company’s prior written consent.

 

3. The Reinsurer’s surplus to policyholders as reflected on its latest quarterly
financial statements filed with the insurance regulator having jurisdiction over
it falls below ***.

 

4. The Reinsurer’s Net Leverage Ratio, as defined by A.M. Best Company, exceeds
3.0.

 

5. The Reinsurer has merged with or 50% or more of the shares, ownership
interest in or assets of Reinsurer are acquired or controlled by any
corporation, company, or individual(s) not controlling the Reinsurer’s
operations at the inception of this Agreement.

 

6. An insurance department or other legal or regulatory authority orders the
Reinsurer to cease writing business, or the Reinsurer is placed under regulatory
supervision.

 

7. The Reinsurer has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there have been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy, to take possession of its
assets or control of its operations.

 

8. The Reinsurer fails to timely deliver the documents and information required
under Article 14.

The right of the Company to terminate this Agreement under this Article 6 may be
exercised at any time on or after the date of the occurrence of the event giving
rise to the Company’s right to terminate.

 

4



--------------------------------------------------------------------------------

ARTICLE 7

TERRITORY

The territorial scope of this Agreement shall be identical to those of the
Company’s policies.

ARTICLE 8

REPORTS AND REMITTANCES

 

A. The Company shall furnish to the Reinsurer quarterly accounts of business
ceded hereunder within sixty (60) days after the close of each quarter, showing
premiums due the Reinsurer, less the following: (1) ceding allowance granted
under Article 3, (2) Federal Excise Tax, if any, and (3) paid losses and Loss
Adjustment Expenses due from the Reinsurer, including Unallocated Loss
Adjustment Expenses payable under Article 12. If the amount due as respects the
quarterly account is to the Reinsurer, the Company shall remit payment with its
report. If the amount due as respects the quarterly account is to the Company,
the Reinsurer shall remit payment within fifteen (15) days after receipt of the
Company’s report. All settlements of account between the Company and the
Reinsurer shall be made in cash or its equivalent.

 

B. The Company shall furnish the Reinsurer with the following reports:

 

  1. The gross written premium ceded during the quarter.

 

  2. Losses, Loss Adjustment Expense and Unallocated Loss Adjustment Expense
paid during the quarter (net of any amounts paid by the Reinsurer during the
quarter in accordance with the special remittance provisions of Article 9, the
Notice of Loss and Loss Settlements Article).

 

  3. Reserves for outstanding losses, Loss Adjustment Expense and Unallocated
Loss Adjustment Expense for the calendar quarter.

 

  4. The unearned premium reserves as of the end of the calendar quarter being
reported.

ARTICLE 9

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. The Reinsurer shall indemnify the Company for the Reinsurer’s fifty percent
(50%) quota share of all Loss and Loss Adjustment Expenses under Policies
subject to this Agreement. Loss shall include Loss in Excess of Policy Limits
and Extra-contractual Obligations, as defined in Article 10.

 

5



--------------------------------------------------------------------------------

B. The Company will give notice to the Reinsurer, as soon as reasonably
practicable, of any claims or losses the Company reasonably expects will exceed
$100,000 to this Agreement, and the Company will keep the Reinsurer advised of
all subsequent developments regarding such losses.

 

C. The Company alone and in its discretion shall adjust, settle or compromise
all claims and losses. All such adjustments, settlements, and compromises,
whether under strict policy terms or by way of compromise, and any
Extra-Contractual Obligations and/or Loss in Excess of Policy Limits, shall be
binding on the Reinsurer in proportion to its participation. The Company shall
likewise at its sole discretion commence, continue, defend, compromise, settle
or withdraw from actions, suits or proceedings, including Declaratory Judgments,
as defined in Article 11.D., and generally do all such matters and things
relating to any claim or loss as in its judgment may be beneficial or expedient,
and all loss payments made shall be shared by the Reinsurer proportionately. The
Reinsurer shall, on the other hand, benefit proportionately from all reductions
of losses by salvage, compromise or otherwise.

 

D. The Reinsurer agrees to abide by the loss settlements of the Company; such
settlements to be construed as satisfactory proof of loss. Amounts falling to
the share of the Reinsurer shall be payable to the Company by the Reinsurer as
provided in Article 8 (Reports and Remittances).

 

E. The Reinsurer shall immediately pay by special remittance any paid ceded loss
and/or Loss Adjustment Expense that exceeds *** upon receipt of a special loss
advice containing reasonable details of such loss.

ARTICLE 10

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

 

A. This Contract shall cover Extra Contractual Obligations. “Extra Contractual
Obligations” shall be defined as those liabilities not covered under any other
provision of this Agreement and that arise from the handling of any claim on
business covered hereunder, such liabilities arising because of, but not limited
to, the following: failure by the Company to settle within the Policy limit, or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.

 

B. This Contract shall cover Loss in Excess of Policy Limits. “Loss in Excess of
Policy Limits” shall be defined as Loss in excess of the Policy limit, having
been incurred because of, but not limited to, failure by the Company to settle
within the Policy limit or by reason of alleged or actual negligence, fraud or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such action.

 

6



--------------------------------------------------------------------------------

C. An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall
be deemed to have occurred on the same date as the loss covered under the
Company’s Policy, and shall constitute part of the original loss.

 

D. For the purposes of the Loss in Excess of Policy Limits covered hereunder,
the word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.

 

E. Loss Adjustment Expense in respect of Extra Contractual Obligations and/or
Loss in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

 

F. However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

ARTICLE 11

LOSS ADJUSTMENT EXPENSES

 

A. “Loss Adjustment Expense” shall mean expenditures by the Company made in
connection with the disposition of a claim, loss or legal proceeding including
investigation, negotiation, cost of bonds, court costs, statutory penalties,
prejudgment interest or delay damages, interest on any judgment or award and
legal expenses of litigation, and Declaratory Judgment Expenses. Loss Adjustment
Expense will be in addition to the original policy limit and will be apportioned
on the same quota share basis as is applicable to loss covered hereunder, unless
the original policy provides loss adjustment expense within the policy limit. In
the event any Loss Adjustment Expense is incurred by the Company in connection
with a potential loss hereunder that is not otherwise covered under the
Company’s original policies (including but not limited to Declaratory Judgment
Expenses), such expenses will be treated as a Loss Adjustment Expense.

 

B. “Statutory penalties” is intended to cover, subject to the terms and
conditions herein, statutory fines or penalties incurred as a result of the
adjustment or settlement of claims.

 

C. “Prejudgment interest or delay damages” shall mean interest or damages added
to a settlement, verdict, award, or judgment based on the amount of time prior
to the settlement, verdict, award, or judgment whether or not made part of the
settlement, verdict, award, or judgment.

 

D. “Declaratory Judgment Expenses” shall mean all legal expenses incurred in the
representation of the Company in litigation, arbitration or any other dispute
resolution proceeding or process brought to determine the Company’s defense
and/or indemnification obligations that are allocable to any specific claim or
loss under Policies subject to this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE 12

UNALLOCATED LOSS ADJUSTMENT EXPENSES

The Reinsurer shall pay the Company an Unallocated Loss Adjustment Expense of
*** of its fifty percent (50%) quota share of gross net earned premium ceded
hereunder, without regard to the cost of inuring facultative reinsurance, if
any.

ARTICLE 13

FOLLOW THE FORTUNES

All reinsurance ceded hereunder shall be subject to the same clauses, rates,
terms, conditions and endorsements as the Company’s original Policies, binders,
or contracts, insofar as they relate to the business covered hereunder, the true
intent of this Agreement being that the Reinsurer shall, in every case to which
the Agreement applies and in the proportions specified herein, follow the
fortunes of the Company.

ARTICLE 14

PREMIUM TRUST ACCOUNT

 

A.

As regards policies issued by the Company coming within the scope of this
Agreement, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses and Loss Adjustment Expenses covered hereunder which it shall be required
by law to set up, it will forward to the Reinsurer a statement showing the
proportion of such reserves which is applicable to the Reinsurer. The Reinsurer
hereby agrees to fund such reserves in respect of unearned premium, known
outstanding losses that have been reported to the Reinsurer and Loss Adjustment
Expense relating thereto, losses and Loss Adjustment Expenses paid by the
Company but not recovered from the Reinsurer, plus reserves for losses and Loss
Adjustment Expenses incurred but not reported, as shown in the statement
prepared by the Company (hereinafter referred to as “Reinsurer’s Obligations”).
The Reinsurer agrees to enter into a trust agreement and to establish a trust
account for the benefit of the Company to cover the Reinsurer’s Obligations. The
Reinsurer agrees to maintain a balance in the Trust Account of (i) *** of the
Reinsurer’s proportionate share of loss and Loss Adjustment Expense reserves
including case reserves and IBNR, (ii) *** of the Reinsurer’s proportionate
share of unearned premium reserves, and (iii) *** of Loss and Loss Adjustment
Expense paid by the Company and billed to but not recovered from the Reinsurer,
subject to a minimum balance of *** (“Minimum Trust Account Balance”). The
Reinsurer and the Company agree that to fund initially the *** minimum balance,
the Reinsurer shall deposit *** on or before the tenth (10th) day subsequent to
the date of Reinsurer’s signature to this Agreement; *** on or before the
fortieth (40th) day

 

8



--------------------------------------------------------------------------------

 

subsequent to the date of Reinsurer’s signature to this Agreement; *** on or
before the one hundredth (100th) day subsequent to the date of Reinsurer’s
signature to this Agreement; and *** on or before the one hundred fortieth
(140th) day subsequent to the date of Reinsurer’s signature to this Agreement.

 

B. The Reinsurer will enter into a trust agreement as provided in Article 14.A.
above with a bank agreed upon by the Parties that is a member of the Federal
Reserve System or a state-chartered bank or trust company. The trust agreement
shall be in a form containing provisions acceptable to the insurance regulatory
authorities having jurisdiction over the Company’s reserves (the “Trust
Agreement”). The assets deposited by the Reinsurer shall be as provided in the
Trust Agreement. The Reinsurer agrees, prior to depositing assets with the
trustee, to execute assignments or endorsements in blank, or to transfer legal
title to the trustee of all shares, obligations or any other assets requiring
assignments, in order that the Company, or the trustee upon the direction of the
Company, may whenever necessary negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

  1. The Reinsurer agrees to limit its investments of collateral deposited into
the Trust Account to investments in Eligible Securities and in the
amounts/percentages as provided in the Trust Agreement.

 

  2. The Reinsurer and the Company will monitor the assets in the Trust Account
for compliance with the definition of Eligible Securities, including those
limitations on amounts/percentages of certain assets as set forth in the Trust
Agreement. If the assets in the Trust Account are not within such limitations
amounts/percentages, the Reinsurer shall independently, but no later than within
ten (10) calendar days after receipt of a written request from the Company, make
any necessary deposits or reallocations in the Trust Account in order for the
assets in the Trust Account to comply with the definition of Eligible
Securities.

 

  3.

In the event the balance of the Trust Account as reflected on the monthly
statement falls below the balance required under Article 14.A. above, the
Company will advise the Reinsurer by November 15th of each calendar year, and
the Reinsurer agrees to deposit into the Trust Account additional Eligible
Securities in the amounts requested by Company on or before December 1st of each
calendar year.

 

C. The Reinsurer and Company agree that the Trust Agreement established pursuant
to the provisions of this Agreement may be drawn upon at any time by the
Company, notwithstanding any other provision of this Agreement, and be utilized
and applied by the Company or any successor, by operation of law, of the Company
including, without limitation, any liquidator, rehabilitator, receiver or
conservator of the Company for the following purposes:

 

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Agreement and which has not been otherwise
paid;

 

9



--------------------------------------------------------------------------------

  2. to refund any sum which is in excess of the actual amount required to pay
the Reinsurer’s Obligations under this Agreement;

 

  3. to fund, in an amount at least equal to the minimum Trust Account balance
provided in paragraph A above, an interest bearing account with the Company,
separate from the Company’s other assets, the interest from which, not in excess
of the prime rate, shall accrue to the benefit of the Reinsurer.

 

  4. to pay any other amounts the Company claims are due under this Agreement.

 

D. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

E. At quarterly intervals at the Company’s discretion, but never less frequently
than annually, the Company shall prepare a statement of the Reinsurer’s
Obligations, for the sole purpose of adjusting the balance of the Trust
Agreement. The Company’s determination of the Reinsurer’s Obligations and
corresponding security amount shall be the amount utilized for the purpose of
adjusting the amount of the Trust Agreement. The amount held in trust shall be
adjusted in the following manner:

 

  1. If the statement shows that the balance of the Trust Account as of the
statement date is less than the Minimum Trust Account Balance, the Reinsurer
shall, within 15 calendar days after receipt of notice of such excess, increase
such funding by the amount of such difference.

 

  2. If, however, the statement shows that the balance of the Trust Agreement as
of the statement date exceeds the Minimum Trust Account Balance, the Company
shall, within 15 calendar days after receipt of written request from the
Reinsurer, decrease such funding by the amount of such excess.

 

  3. In the event that the total of all of Reinsurer’s Obligations remaining
following Termination or Special Termination of this Agreement, as provided by
Article 5 or Article 6, are *** or less, the Trust Account need only maintain a
balance of *** of Reinsurer’s Obligations.

 

F. The Reinsurer shall be responsible for all costs and fees associated with the
establishment and maintenance of the Trust Agreement mandated by the provisions
of this Article.

 

10



--------------------------------------------------------------------------------

ARTICLE 15

REINSURER REPORTS

Reinsurer will provide the Company with copies of:

 

  i) On a quarterly basis, its unaudited financial statements prepared in
accordance with Generally Accepted Accounting Principles (“GAAP”);

 

  ii) On an annual basis, its audited financial statements prepared on a
statutory basis;

 

  iii) No less frequently than on an annual basis, its full actuarial report on
loss reserves with all attached schedules, for all business written by Reinsurer
including, without limitation, the business ceded under this Agreement. The
Company and the Reinsurer each shall have the right to consult with the other’s
actuary(ies) regarding its actuarial report(s) on loss reserves; provided,
however, Reinsurer’s right to consult with the Company’s actuary(ies) shall be
limited to the business ceded under this Agreement.

ARTICLE 16

EXCLUDED RISKS INADVERTENTLY BOUND

If, without the knowledge of a supervisory member of the Company’s underwriting
department, the Company becomes bound on a risk specifically excluded in this
Agreement, such reinsurance as would have been afforded for the risk by this
Agreement if the risk had not been excluded shall nevertheless apply to such
risk, with respect to claims against the original insured made and reported to
the Company prior to the 45th day after discovery by a supervisory member of
such underwriting department of the existence of the risk which makes the
exclusion applicable.

If the Company is prohibited by statute or regulation from immediately canceling
any risk to which the Article applies, such reinsurance as would have been
afforded for the risk had the risk not been excluded shall apply until the
earliest date the Company is legally able to cancel such risk.

If within such 45 day period, the Company shall have forwarded to the Reinsurer
complete underwriting information and shall have received from the Reinsurer
written notice of its approval of the risk, the reinsurance shall apply with
respect to such risk for the policy period reported in the same manner as if
such risk were not so excluded, subject however, to the terms of such notice of
approval.

 

11



--------------------------------------------------------------------------------

ARTICLE 17

SPECIAL ACCEPTANCE

Any risk that is specially accepted by the Reinsurer from the Company shall be
covered under this Agreement and subject to the terms hereof, except as such
terms shall be modified by such acceptance.

ARTICLE 18

ACCESS TO RECORDS

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files (“Records”) relating to business reinsured
under this Agreement during regular business hours after giving five working
days’ prior notice. This right shall be exercisable during the term of this
Agreement or after the expiration or termination of this Agreement.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the Records of the Company if it is not current in all payments due the Company.

ARTICLE 19

OFFSET

Except with respect to Reinsurer’s Obligations under Article 14 of this
Agreement, the Company and the Reinsurer shall have the right to offset any
balance or amounts due from one party to the other under the terms of this
Agreement. The party asserting the right of offset may exercise such right any
time whether the balances due are on account of premiums or losses or otherwise.

ARTICLE 20

NO THIRD PARTY RIGHTS

This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
the Agreement except as may be expressly provided otherwise herein.

ARTICLE 21

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A. Any recitals in this Agreement of the terms and provisions of any original
insurance are merely descriptive. The Reinsurer is reinsuring, to the amount
herein provided, the obligations of the Company under any original insurance.
The Company shall be the sole judge as to:

 

  1. what shall constitute a claim or loss covered under any original insurance
written by or on behalf of the Company,

 

12



--------------------------------------------------------------------------------

  2. the Company’s liability thereunder;

 

  3. the amount or amounts which it shall be proper for the Company to pay
thereunder.

 

B. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any original insurance.

 

C. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Agreement shall not be held to relieve either party hereto
from any liability which would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

ARTICLE 22

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Agreement (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

 

  2. have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. were known by the Reinsurer prior to the placement of this Agreement
without an obligation of confidentiality.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  1. when required by retrocessionaires subject to the business ceded to this
Agreement;

 

  2. when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  3. when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

 

13



--------------------------------------------------------------------------------

C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

D. The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.

ARTICLE 23

INSOLVENCY

 

A. If more than one reinsured company is referenced within the definition of
“Company” in this Agreement, this Article shall apply severally to each such
Company. Further, this Article and the laws of the domiciliary state shall apply
in the event of the insolvency of any Company covered hereunder. In the event of
a conflict between any provision of this Article and the laws of the domiciliary
state of any Company covered hereunder, that domiciliary state’s laws shall
prevail.

 

B. In the event of the insolvency of the Company, this reinsurance (or the
portion of any risk or obligation assumed by the Reinsurer, if required by
applicable law) shall be payable directly to the Company, or to its liquidator,
receiver, conservator or statutory successor, either: (1) on the basis of the
liability of the Company, or (2) on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the Policy or bond reinsured, which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

C.

As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Agreement, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as

 

14



--------------------------------------------------------------------------------

 

provided by Section 4118(a)(1)(A) of the New York Insurance Law, provided the
conditions of 1114(c) of such law have been met, if New York law applies) or
except (1) where the Agreement specifically provides another payee in the event
of the insolvency of the Company, or (2) where the Reinsurer, with the consent
of the direct insured or insureds, has assumed such Policy obligations of the
Company as direct obligations of the Reinsurer to the payees under such Policies
and in substitution for the obligations of the Company to such payees. Then, and
in that event only, the Company, with the prior approval of the certificate of
assumption on New York risks by the Superintendent of Insurance of the State of
New York, or with the prior approval of such other regulatory authority as may
be applicable, is entirely released from its obligation and the Reinsurer shall
pay any loss directly to payees under such Policy.

ARTICLE 24

ARBITRATION

 

A. Any dispute arising out of the interpretation, performance or breach of this
Agreement, including the formation or validity thereof, shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration shall be
in writing and sent certified or registered mail, return receipt requested.

 

B. One arbitrator shall be chosen by each party and the two arbitrators shall
then choose an impartial third arbitrator who shall preside at the hearing. If
either party fails to appoint its arbitrator within 30 days after being
requested to do so by the other party, the latter, after 10 days’ prior notice
by certified or registered mail of its intention to do so, may appoint the
second arbitrator.

 

C. If the two arbitrators do not agree on a third arbitrator within 60 days of
their appointment, the third arbitrator shall be chosen in accordance with the
procedures for selecting the third arbitrator in force on the date the
arbitration is demanded, established by the AIDA Reinsurance and Insurance
Arbitration Society – U.S. (ARIAS). The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If a member of the panel dies,
becomes disabled or is otherwise unwilling or unable to serve, a substitute
shall be selected in the same manner as the departing member was chosen and the
arbitration shall continue.

 

D. Within 30 days after all arbitrators have been appointed, the panel shall
meet and determine timely periods for briefs, discovery procedures and schedules
of hearings.

 

E.

The panel shall be relieved of all judicial formality and shall not be bound by
the strict rules of procedure and evidence. Notwithstanding anything to the
contrary in this Agreement, the arbitrators may at their discretion, request and
consider underwriting and placement information provided by the Company to the
Reinsurer, as well as any correspondence exchanged by the parties that is
related to this Agreement. The arbitration shall take place in Morristown, New
Jersey, or at such other place as the

 

15



--------------------------------------------------------------------------------

 

parties shall agree. The decision of any two arbitrators shall be in writing and
shall be final and binding. The panel is empowered to grant interim relief as it
may deem appropriate.

 

F. The panel shall interpret this Agreement as an honorable engagement rather
than as merely a legal obligation and shall make its decision considering the
custom and practice of the applicable insurance and reinsurance business as
promptly as possible after the hearings. Judgment upon an award may be entered
in any court having jurisdiction thereof.

 

G. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.

ARTICLE 25

SERVICE OF SUIT

 

A. This Article applies only to a Reinsurer not domiciled in the United States
of America, and/or not authorized in any state, territory and/or district of the
United States of America where authorization is required by insurance regulatory
authorities.

 

B. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Agreement.

 

C. In the event of the failure of the Reinsurer to pay any amount claimed to be
due hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Agreement, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

16



--------------------------------------------------------------------------------

D. Service of process in such suit may be made upon Bates & Carey LLP, 191 No.
Wacker Drive, Chicago, Illinois 60606, who are authorized and directed to accept
service of process on behalf of the Reinsurer in any such suit.

 

E. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefore, the Reinsurer hereby designates
the Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Agreement, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 26

GOVERNING LAW

This Agreement shall be governed as to performance, administration and
interpretation by the laws of the State of New York, exclusive of conflict of
law rules. However, with respect to credit for reinsurance, the laws of the
jurisdiction having regulatory authority over the Company shall govern.

ARTICLE 27

ENTIRE AGREEMENT; MODIFICATION

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof, sets forth all of the duties and obligations between
the Company and the Reinsurer and supersedes any and all prior or
contemporaneous written agreements with respect to matters referred to in this
Agreement. This Agreement may not be modified or changed except by an amendment
to this Agreement in writing signed by both parties.

ARTICLE 28

SEVERABILITY

If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of the Agreement or the enforceability of
such provision in any other jurisdiction.

 

17



--------------------------------------------------------------------------------

ARTICLE 29

FEDERAL EXCISE TAX

The Reinsurer has agreed, for the purpose of paying the Federal Excise Tax, to
allow to the Company the applicable percentage of the premium payable hereon (as
imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax. The Company shall withhold from
any premium due Reinsurer the applicable Federal Excise Tax and shall pay such
Tax.

In the event of any return premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its Agent shall take steps to recover the Federal Excise Tax from the
United States Government.

 

18



--------------------------------------------------------------------------------

ARTICLE 30

EXECUTION IN COUNTERPART

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF the parties hereto, by their respective duly authorized
officers, have executed this Agreement as of the dates recorded:

 

  AMERINST INSURANCE COMPANY LIMITED         (The “Reinsurer”)       By:  

 

    Dated:  

 

  Stuart Grayston         President         THE NORTH RIVER INSURANCE COMPANY  
UNITED STATES FIRE INSURANCE COMPANY   CRUM & FORSTER INDEMNITY COMPANY   CRUM
AND FORSTER INSURANCE COMPANY   CRUM & FORSTER SPECIALTY INSURANCE COMPANY By:  

 

    Dated:  

 

  Donald R. Fischer         Senior Vice President      

 

19